Title: From Thomas Jefferson to George Washington, 8 December 1792
From: Jefferson, Thomas
To: Washington, George



Dec. 8. 1792.

Th: Jefferson has the honor to inclose to the President a letter from the Commissioners of Washington.
Also begs leave to add to the list of candidates for the light house of Cape Henry, the name of John Waller Johnson, who has hitherto served in the Customs under Colo. Heath. He is recommended as a person of worth by a Mr. Waller Lewis of Spotsylvania, who is himself a man of worth. He has been a voyage or two to sea coast wise, which is all the knowlege he has of the distresses of that element.
